Title: To James Madison from Albert Gallatin, 17 July 1817
From: Gallatin, Albert
To: Madison, James


Dear SirParis 17th July 1817
On my return from Geneva, I found your friendly letter of March last. Most sincerely do I congratulate you on the happy & honorable termination of your political labours. Few indeed have the good fortune, after such career as yours, to carry in their retirement, the entire approbation of their fellow citizens with that of their own conscience. Never was a country left in a more flourishing situation than the United States at the end of your administration; and they are more united at home and respected abroad than at any period since the war of the independence. Was it not for the capital applied to manufactures & which may be lost by their failure, I would hardly consider the present depression of some of them as a great drawback from the prosperity of the country. They are more forward than we had any right to expect from the state of society which enhances the price of labour and from our limited capitals. But it is not only in America that the complaint is made. It is universal in Europe, equally so on the Continent and in England. I found in passing through Lyons the looms lessened since 1813 from 18 to 13 thousand. Every where a surplus of population unemployed & of manufactured articles. I believe the fact to be that hatred of the manufacturing monopoly of England, the interruption of communications by war & the continental system, the progress of science & knowledge, & the rapid introduction of machinery have produced such an effect that there is no proportion between the manufactures or means of manufacturing & the consumption. This is still more lessened by the poverty of the consumers; and the wretchedness has been aggravated beyond measure by the last uncommonly bad harvest. Of the misery caused by this you can form no just idea. In many communes of Savoy, people have actually fed on grass & on various wild roots never before applied to that purpose: many have died of actual starvation, more have contracted diseases from such food, and although their neighbours in Geneva who had in time imported their wheat from Odessa, spare all they can, and have established economical soups in a number of villages, it is computed that perhaps a twentieth part of the population will be the victims of the failure of the crop & of the wretched policy of the Sardinian Government. The manufacturing population of Switzerland, particularly in Appenzal & Glaris has also suffered amazingly; the distress has been nearly as great in some parts of Italy & of Germany; and I believe that although the prices were extremely high in some parts of France, (I saw oat meal sold in Franche Comté at a dollar for 20 ℔) there was less want in reality than in many other places. The people generally owe their salvation to the potatoes & to the new discovery of extracting gelatine from the bones. Without these two resources there would have been a famine such as in Europe is known only from history. The present crop has however the best appearance every where; they are now cutting rye in this vicinity and that crisis is over. This Government has, in the middle of its financial embarrassments, been obliged to make very great sacrifices, to feed Paris, and is importing wheat from abroad.
We are tomorrow departing for Brussels and are very much gratified by this proof of friendship and confidence. We join in presenting our affectionate regards to Mrs Madison & in wishing you every happiness in your retirement. With sincere respect & attachment I remain Dear Sir Your’s
Albert Gallatin
